     Case 4:20-cv-00339-O Document 10 Filed 09/08/20                 Page 1 of 5 PageID 98



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

MARRYSSA M. MIDDLETON,                        §
               Petitioner,                    §
                                              §
V.                                            §       Civil Action No. 4:20-CV-339-O
                                              §
MICHAEL CARR, Warden,                         §
FMC-Carswell,                                 §
               Respondent.                    §

                                 OPINION AND ORDER

       Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 filed

by Petitioner, Marryssa M. Middleton, a federal prisoner confined at FMC-Carswell, against Michael

Carr, warden of FMC-Carswell, Respondent. After considering the pleadings and relief sought by

Petitioner, the Court has concluded that the petition should be denied.

I. BACKGROUND

       Petitioner is serving a term of 336 months’ imprisonment for her 2017 conviction in the

United States District Court for the District of Kansas for conspiracy to commit kidnapping resulting

in death. J., United States v. Middleton, Criminal Action No. 5:15-cr-40018-002, ECF No. 189. By

way of this petition, Petitioner complains of retaliation, the conditions of her confinement, and the

medical treatment she has received at FMC-Carswell and challenges a disciplinary proceeding

involving Incident Report Number 3271001. Respondent provides the following factual summary:

               On June 22, 2019, a FMC Carswell Lieutenant saw Petitioner tell a nurse that
       she needed pain medication. Petitioner was sitting in a wheelchair fidgeting and acting
       agitated. The nurse told the Lieutenant that Petitioner had stated that she had taken
       another inmate’s medication, Keppra, and Petitioner was not prescribed that
       medication. Petitioner was taken to the SHU. While in the SHU, Petitioner fell down,
       was examined by medical staff, and was ultimately sent to the local hospital for
       evaluation. Upon returning to FMC Carswell, Petitioner was again evaluated by
       medical staff and was noted to be incoherent and refusing to following commands.
    Case 4:20-cv-00339-O Document 10 Filed 09/08/20                    Page 2 of 5 PageID 99



       Petitioner also told medical staff that she took several “Keppras” and other unknown
       drugs, in an alcoholic drink mixture known as hooch.

               On June 29, 2019, the Lieutenant that observed Petitioner’s behavior wrote
       Petitioner an incident report for a violation of Prohibited Code 199, Conduct Which
       Disrupts or Interferes with the Orderly Running of the Institution, Most Like Code
       112, Use of Any Narcotics, Marijuana, Drugs, Alcohol, or Intoxicants. A copy of the
       incident report was delivered to Petitioner on June 29, 2019. The investigating officer
       advised Petitioner of her rights at that time.

                On July 2, 2019, Petitioner was provided written notice of the DHO hearing
       and the charges against her. Petitioner requested a staff representative, Dr. Quick, for
       her DHO hearing but on July 9, 2019, waived her right to have a staff representative.
       Petitioner was also advised of her rights at the DHO hearing. Specifically, Petitioner
       was given notice that she had: (1) the right to a written copy of the charges against
       her at least 24-hours prior to appearing before the DHO; (2) the right to have a full
       time staff member who was reasonably available to represent her at the hearing; (3)
       the right to call witnesses and present documentary evidence on her behalf; (4) the
       right to present a statement or to remain silent; (5) the right to be present throughout
       the disciplinary hearing, except during deliberation or when institutional safety would
       be jeopardized; (6) the right to be advised of the DHO’s decision, the facts supporting
       that decision, and the DHO’s disposition in writing; and (7) the right to appeal the
       DHO’s decision through the Administrative Remedy Procedure to the Regional
       Director within twenty days of the DHO’s decision and disposition.

               On July 9, 2019, at 9:21 a.m., the DHO conducted Petitioner’s DHO hearing.
       The DHO considered the evidence presented including reporting officer’s written
       statement as recorded in the incident report, two memoranda written by staff
       witnesses, a clinical encounter conducted by FMC Carswell medical, and the
       Petitioner’s statement at the hearing. Based on the greater weight of the evidence, the
       DHO found Petitioner guilty of a violation of Prohibited Act Code 199 Most Like
       112. The DHO sanctioned Petitioner with a total of 41 days of disallowed good
       conduct time, 45 days of disciplinary segregation, and 180 days loss of commissary
       and visitation privileges.

               If Petitioner receives all good conduct time projected it is anticipated that
       Petitioner will be released from BOP custody on April 7, 2038.

Resp’t’s Resp. 1-3 (record citations omitted) (footnotes omitted).

II. ISSUES

       Petitioner raises the following grounds for relief, verbatim:


                                                  2
   Case 4:20-cv-00339-O Document 10 Filed 09/08/20                              Page 3 of 5 PageID 100



        (1)        Have had multiple MRIs due to leg pain/locking . . . have been placed in a
                   wheelchair 3 times for over 30 days due to leg strength/pain;

        (2)        Cut off of pain medications as well as restrictions pulled due to write ups on
                   Dr. for unfair and unprofessional treatment;

        (3)        Date of offense was swollen and inflammed [sic], unable to walk. Refused 2
                   times treatment at Medsearch by Dr. Patel. Was giving [sic] sleeping
                   medication by Doctor to stop coming back; and

        (4)        While being taken to special housing unit, in a wheelchair was unable to stand
                   on my own due to inflammation. Staff was forcing me to stand to make me
                   fall. Split open lip and broke teeth.

Pet. 6-8, ECF No. 1.1

        Petitioner asserts the following request for relief, verbatim:

        I was falsely charged because of being refused treatment/pain medications and making
        complaints in a negative way. I filed for my good days back and for the charge to be
        expunged. I sent in all my proof of medical history as well as visits to confirm tears
        as well as multiple damages due to “retaliation”. In one remedy they filed I have no
        proof. Once I sent it all in, there was suppose [sic] to be an answer by Jan. 31, 2020.
        Went to the coordinator Mrs. Luxx and was ignored.

Id. at 8.

III. DISCUSSION

        Courts have long recognized that habeas-corpus actions are the proper vehicle to challenge

a prisoner’s fact or duration of confinement. See, e.g., Preiser v. Rodriguez, 411 U.S. 475, 484

(1973). Conversely, attacks by a federal prisoner regarding conditions or mistreatment during

confinement are properly brought in civil-rights actions under Bivens v. Six Unknown Named Agents

of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971)). See Butts v. Martin, 877 F.3d 571, 587 (5th

Cir. 2017); Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000); Carson v. Johnson, 112 F.3d 818,



        1
            The petition was filed with attachments; thus, the pagination in the ECF header of the document is used.

                                                           3
   Case 4:20-cv-00339-O Document 10 Filed 09/08/20                     Page 4 of 5 PageID 101



820-21 (5th Cir. 1997). Therefore, to the extent Petitioner complains of the conditions of her

confinement and medical treatment, a Bivens civil-rights action is the appropriate vehicle for raising

such claims.

        To the extent Petitioner challenges the disciplinary proceedings, she is not entitled to habeas

relief. In the context of a prison disciplinary proceeding resulting in the loss of good conduct time,

constitutional due process requires that a prisoner at a minimum receive (1) written notice of the

charges against her at least 24 hours prior to the disciplinary hearing, (2) an opportunity to call

witnesses and present documentary evidence in her defense, and (3) a written statement from the

factfinder that includes the evidence relied on and the reasons for the disciplinary action taken. Wolff

v. McDonnell, 418 U.S. 539, 563-67 (1974). In addition, there must be “some evidence” in the record

that supports the findings made at the hearing. Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S.

445, 454-56 (1985); Richards v. Dretke, 394 F.3d 291, 293 (5th Cir. 2004).

        The requirements of due process were satisfied in this case. The incident occurred on June

22, 2019. On June 29, 2019, after conclusion of the investigation, prison officials notified Petitioner

of the disciplinary charges by delivering a copy of the incident report to her. Resp’t’s App. 12, ECF

No. 9. On July 2, 2019, prison officials notified Petitioner that a hearing would be held on a date to

be determined and advised her of her rights at the hearing in writing. Id. at 12, 20-24. The disciplinary

hearing was held on July 9, 2019. Id. at 14. Petitioner therefore received at least 24 hours advance

notice of the charges. At the hearing, Petitioner waived the right to have a staff representative and

was given an opportunity to make a statement, present evidence, and call witnesses on her behalf. Id.

at 12-13, 24. On August 28, 2019, Petitioner was provided a copy of the disciplinary hearing officer’s

decision, reasons for the action taken, and the evidence relied upon and she was notified of her right


                                                   4
   Case 4:20-cv-00339-O Document 10 Filed 09/08/20                     Page 5 of 5 PageID 102



to appeal. Id. at 14. Additionally, the incident report, staff memorandums, and “clinical encounter

injury assessment” were some evidence to support the disciplinary hearing officer’s finding. Id. at 13.

        Furthermore, although the Fifth Circuit has expressed doubt that a retaliation claim is

cognizable in a § 2241 habeas petition, Petitioner fails to meet the elements of a retaliation claim. See

Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997); Mohwish v. Yusuff, 209 F.3d 718, 2000

WL 283164, at *1 (5th Cir. Feb. 1, 2000). She presents nothing to substantiate a retaliatory motive

or a causal relationship between the officer’s initiation of the disciplinary proceedings and her filing

of “complaints.” See Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1997) (providing “[t]o state a

claim of retaliation an inmate must allege the violation of a specific constitutional right and be

prepared to establish that but for the retaliatory motive the complained of incident . . . would not have

occurred”).

IV. CONCLUSION

        For the reasons discussed herein, Petitioner’s petition for a writ of habeas corpus under 28

U.S.C. § 2241 is DENIED. A certificate of appealability is also DENIED.

        SO ORDERED on this 8th day of September, 2020.


                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE




                                                   5
